Citation Nr: 1805329	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide agent exposure.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide agent exposure.

3. Entitlement to service connection for emphysema, claimed as secondary to service-connected bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

On October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed decision, dated in November 2004, the RO denied a claim for service connection for hypertension on the basis that there was no medical evidence showing treatment or diagnosis of hypertension in service or evidence showing a link between hypertension and treatment during service.

2. The evidence received since the RO's November 2004 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The November 2004 rating decision that denied service connection for hypertension, is final.  38 U.S.C. § 7105 (2012), 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the RO's November 2004 decision; the claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for hypertension in February 2012.  At the time of his last final denial, evidence of record included service treatment records, VA treatment records, Army Medical Center records, private treatment records, and a VA examination report.

Since the last final denial, evidence added to the record includes additional VA treatment records and an October 2017 hearing transcript.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for hypertension is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received, to this extent, the appeal is granted.


REMAND

With regard to the claim for service connection for emphysema, the Veteran contends that it is secondary to his service-connected bronchitis.  Since the evidence of record does not include an opinion as to whether it is at least as likely as not that the Veteran has emphysema aggravated or permanently worsened by the service-connected bronchitis, on remand a VA examination and medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claim for service connection for hypertension, the Veteran contends that his hypertension began during service and is related to herbicide agent exposure during service.  On April 2008 VA diabetes mellitus examination, an examiner diagnosed hypertension which the examiner opined was not related to diabetes mellitus since the Veteran had hypertension prior to the onset of diabetes.  On April 2013 VA Disability Benefits Questionnaire examination, another VA examiner opined that the Veteran's hypertension was not related to his service based, in part, on the rationale that he had normal blood pressure readings on separation examination and during medical visits for the first five years after separation from service.

Concerning the theory of secondary service connection, the Board notes that in the recent case of Frost v. Shulkin, No. 15-3102 (Vet. App. November 30, 2017), the Court held that there is no such temporal requirement inherent in § 3.310(a), even when the veteran claims that the primary condition caused the secondary condition.  For a Veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  

Although the Veteran has not claimed that his hypertension is secondary to any service-connected disability, given the fact that the April 2008 VA examiner's opinion does not fully conform to the correct legal standard regarding service connection on a secondary basis, the Board finds that another VA examination and medical opinion are warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records related to the Veteran's hypertension and respiratory disabilities, including those from the San Antonio VAMC, dated from March 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any current hypertension and respiratory disability (other than service-connected bronchitis), to include emphysema.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.


With regard to hypertension

a) Is it at least as likely as not (50 percent or more probability) that any current hypertension, had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide agent exposure?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any hypertension, is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities?  If it is determined that the hypertension is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

With regard to a respiratory disability, other than service-connected bronchitis, to include emphysema

a) Is it at least as likely as not (50 percent or more probability) that any currently diagnosed respiratory disability, other than the Veteran's service-connected bronchitis to specifically include emphysema, had its onset in or is etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that respiratory disability, other than service-connected bronchitis, is (a) proximately due to or the result of the Veteran's service-connected bronchitis, or (b) aggravated or permanently worsened by his service-connected bronchitis.  If it is determined that the respiratory disability is related to his service-connected bronchitis, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


